NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



JULIUS L. ARNADE,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D18-2889
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed June 28, 2019.

Appeal from the Circuit Court for Sarasota
County; Charles E. Roberts, Judge.

Christopher E. Cosden, Fort Myers, for
Appellant.

Ashley Moody, Attorney General,
Tallahassee, and David Campbell and
Pamela Cordova Papasov, Assistant
Attorneys General, Tampa, for Appellee.



PER CURIAM.


             Affirmed.


KELLY, KHOUZAM, and SMITH, JJ., Concur.